Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  The claimed term “occured” is misspelled in line 7 of the claim and should be spelled -occurred-.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and displaying data without significantly more. See Berkheimer (Fed. Cir. 2018); and Elec. Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A method stored in one or more data-storage devices and executed using one or more processors of a computer system for determining a root cause of a problem with execution of a tenant's system in a distributed computing system, the method comprising: [Additional elements that do not amount to more than the judicial exception, i.e., data-storage, processor, computer. Determining a root cause of a problem of a tenants system can be done by a human administrator mentally.]
	determining a normal-state model based on relevant tokens recorded in log messages of normal log files associated with the tenant's system; [Abstract idea of collecting and analyzing data. Log files merely contain data and a human administrator could mentally determine a normal state model based on analyzing log messages.]

	determining a message score for each problem-related log message of the problem log file based on the normal-state model and the relevant term frequencies; and [Abstract idea of analyzing data. Log files merely contain data and a human administrator could mentally determine a message score based on analyzing log messages.]
	rank ordering the problem-related log messages based on the message scores; and [Abstract idea of analyzing data. A human administrator could mentally rank messages based on a determined message score by analyzing log messages.]
	generating one or more alerts displayed in a graphical-user interface, the one or more alerts indicating, highest ranked problem-related log messages that describe the root cause of the problem with execution of the tenant's system. [Abstract idea of analyzing, manipulating and displaying data. (“presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). See Elec. Power Group (Fed. Cir. 2016).]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. (Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers MPEP 2106.04(a)(2) Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 2 recites the following:
 	The method of claim 1 wherein determining the normal-state model based on the relevant tokens recorded in the log messages of the normal log files comprises: [Abstract idea of analyzing data. Mental process]
	extracting relevant tokens from log messages of each normal log file; [Abstract idea of collecting data. Mental process]
	for each relevant token computing a number of normal log files that contain the relevant token, and computing an inverse document frequency value of the relevant token based on the number of normal log files that contain the relevant token; and [Abstract idea of analyzing data. Mental process]
	computing a normalized inverse document frequency value for each relevant token based on the inverse document frequency values. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 3 recites the following:
Mental process]
	identifying problem-related log messages of the problem log file; extracting relevant tokens from the problem-related log messages of the problem log file; [Abstract idea of collecting and analyzing data. Mental process]
	computing a frequency for each relevant token; determining a maximum frequency of the frequencies; and [Abstract idea of analyzing data. Mental process]
	computing a relevant term frequency value for each relevant token. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 4 recites the following:
 	The method of claim 1 wherein determining the message score for each problem-related log message of the problem log file comprises: [Abstract idea of analyzing data. Mental process]
	assigning consecutive line numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; and [Abstract idea of analyzing and manipulating data. Mental process]
	for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, and computing a message score based  Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claim 5 recites the following:
 	The method of claim 1 wherein determining the message score for each problem-related log message of the problem log file comprises: [Abstract idea of analyzing data. Mental process]
	assigning consecutive line numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; [Abstract idea of analyzing and manipulating data. Mental process]
	determining a time stamp of a problem-related log message of the problem log file located closest to a suspected time when the problem occured; and [Abstract idea of analyzing data. Mental process]
	for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, computing a message weight based the line number of the problem-related log message and the time stamp, and computing a message score based on the aggregated relevant term frequency- inverse domain frequency value. [Abstract idea of analyzing data. Mental process]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, 
	Claim 6 recites the following:
 	The method of claim 1 further comprising displaying the problem-related log messages of the problem log file in a graphical-user interface with highest ranked problem-related log messages identified as describing a potential root cause of the problem. [Abstract idea of displaying data. Abstract as an ancillary part of such collection and analysis]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer system” itself. The computer system merely collects, analyzes, manipulates and displays data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., a data-storage device, processor, or computer system.
	Claims 7-12 are rejected based on similar reasons given to claims 1-6.
	Claims 13-18 are rejected based on similar reasons given to claims 1-6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabato et al. US 2009/0113246 (hereinafter “Sabato”), in view of Tak et al. US 2014/0136896 A1 (hereinafter “Tak”).
	Regarding claim 1, Sabato teaches:
	A method stored in one or more data-storage devices and executed using one or more processors of a computer system for determining a problem with execution of a tenant's system in a distributed computing system, the method comprising: [FIGs. 3-6 and 0041-0052: These figures and paragraphs are in reference to section describing “System Log Message Ranking Via System Behavior Analysis.” See figure 2 for computer processing implementation.]
	determining a normal-state model [FIG. 3: step 60] based  on relevant tokens [FIG. 3: step 54] recorded in log messages of normal log files [FIG. 3: Step 52] associated with the tenant's system [0046: “The second phase of the present invention is the operation phase. This is the phase where a specific computer (i.e. its system log) is analyzed to detect any anomalies.”]; [Note:  The present invention is comprised of two phases, training and operation. See Sabato paragraph 0041. The training phase collects log files to establish an average count vector which represents expected frequency of each system log message for a particular profile. See Sabato last sentence paragraph 0045. This is functionally equivalent to claimed normal-state model. Tokens are described broadly in applicant’s specification paragraph 0084 and are functionally equivalent to that of Sabato’s step 54 and par. 0042 description. Normal log files are described as containing both benign log messages and problem-related log messages applicant’s specification paragraph 0080 and thus is given its BRI, i.e., log messages.]
	determining relevant term frequencies [FIG. 3: Step 56] of relevant tokens [FIG. 3: Step 54] of problem-related log messages of a problem log file associated with the tenant's system; [0046: “messages in the system log are then scored according to how unusual the counts of each message are compared to the average in the cluster. The highest ranked messages are then displayed, indicating the 
	determining a message score for each problem-related log message of the problem log file based on the normal-state model and the relevant term frequencies; [0046: “messages in the system log are then scored according to how unusual the counts of each message are compared to the average in the cluster. The highest ranked messages are then displayed, indicating the problems most evident in the current log.”]
	rank ordering the problem-related log messages based on the message scores; and generating one or more alerts displayed in a graphical-user interface, the one or more alerts indicating highest ranked problem-related log messages that describe the problem with execution of the tenant's system. [0046: “messages in the system log are then scored according to how unusual the counts of each message are compared to the average in the cluster. The highest ranked messages are then displayed, indicating the problems most evident in the current log.”]
	Sabato does not expressively disclose a root cause, however, does teach “highest ranked messages are then displayed, indicating the problems most evident in the current log” (Sabato, paragraph 0046).
	Tak teaches: a root cause of [0032: “…root cause of the error.”]
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have combined Sabato’s system log message ranking method with Tak’s method for ranking multiple potential root causes and outputting them to be displayed. One would have been motivated to have combined the analogous prior arts because it may be timely beneficial to only 
	Regarding claim 3, Sabato teaches: The method of claim 1 wherein determining the relevant term frequencies [FIG. 3: Step 56] of the relevant tokens [FIG. 3: Step 54] of the problem-related log messages of the problem log file comprises: [0046-0047]
	identifying problem-related log messages of the problem log file; [0046: “The second phase of the present invention is the operation phase. This is the phase where a specific computer (i.e. its system log) is analyzed to detect any anomalies... The highest ranked messages are then displayed, indicating the problems most evident in the current log.”]
	extracting relevant tokens from the problem-related log messages of the problem log file; [FIG. 3: Step 54]
	computing a frequency for each relevant token; [FIG. 3: Step 56]
	determining a maximum frequency of the frequencies; and [0046: “The messages in the system log are then scored according to how unusual the counts of each message are compared to the average in the cluster. The highest ranked messages are then displayed, indicating the problems most evident in the current log.”]
	computing a relevant term frequency value for each relevant token. [FIG. 3: Step 54]
	Regarding claim 6: The method of claim 1 further comprising displaying the problem-related log messages of the problem log file in a graphical-user interface with highest ranked problem-related log messages identified as describing the problem. [Sabato, 0046: “messages in the system log are then scored according to how unusual the counts of each message are compared to the average in the cluster. The highest ranked messages are then displayed, indicating the problems most evident in the current log.”]

	Claims 7, 9 and 12 are rejected based on the same citations and rationale given to claims 1, 3 and 6.
	Claims 13, 15 and 18 are rejected based on the same citations and rationale given to claims 1, 3 and 6.
Examiner’s Comments
No prior art rejections were given to claims 2, 4-5, 8, 10-11, 14 and 16-17 in the Office action. 	
	The prior arts do not teach nor suggest claim 2 limitations as follows:
	The method of claim 1 wherein determining the normal-state model based on the relevant tokens recorded in the log messages of the normal log files comprises: extracting relevant tokens from log messages of each normal log file; for each relevant token computing a number of normal log files that contain the relevant token, and computing an inverse document frequency value of the relevant token based on the number of normal log files that contain the relevant token; and computing a normalized inverse document frequency value for each relevant token based on the inverse document frequency values.		Generally the prior arts teach methods to parse system logs by log data pattern detection, message frequency analysis, the grouping of time correlated messages and the use of text analysis algorithms to categorize messages. See Sabato. The claimed invention builds on the prior arts and outlines a specific implementation, as recited in claim 2. Dependent claims 8 and 14 recite similarly.
	The prior arts do not teach nor suggest claim 4 limitations as follows:
	The method of claim I wherein determining the message score for each problem-related log message of the problem log file comprises: assigning consecutive lint numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; and for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, and computing a message score based on the aggregated relevant term frequency-inverse domain frequency values.		Generally the prior arts teach methods to parse system logs by log data pattern detection, message frequency analysis, the grouping of time correlated messages and the use of text analysis algorithms to categorize messages. See Sabato. The claimed invention builds on the prior arts and outlines a specific implementation, as recited in claim 4. Dependent claims 10 and 16 recite similarly.
	The prior arts do not teach nor suggest claim 5 limitations as follows:
	The method of claim 1 wherein determining the message score for each problem-related log message of the problem log file comprises: assigning consecutive line numbers to each log message of the problem log file beginning with the log message having an oldest time stamp and ending with a most recent log message recorded in the problem log file; determining a time stamp of a problem-related log message of the problem log file located closest to a suspected time when the problem occured; and for each problem-related log message of the problem log file aggregating relevant term frequency-inverse domain frequency values of relevant tokens, computing a message weight based the line number of the problem-related log message and the time stamp, and computing a message score based on the aggregated relevant term frequency- inverse domain frequency value.		Generally the prior arts teach methods to parse system logs by log data pattern detection, message frequency analysis, the grouping of time correlated messages and the use of text analysis algorithms to categorize messages. See Sabato. The claimed invention builds on the prior arts and outlines a specific implementation, as recited in claim 5. Dependent claims 11 and 17 recite similarly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113